Per Curiam.

'Suit on a constable’s bond before a justice of the peace. The defendants demurred to the complaint, and the defendants had judgment. On appeal to the Common Pleas, the demurrers were overruled, answer filed, trial by the Court, finding and judgment for the plaintiff for 27 dollars. Minor and others appeal.
There was no motion for a new trial and no exception taken to any ruling of the Court. There is, therefore, no question presented by the record for our consideration. See Zehnor v. Beard, at the present term (1).
The judgment is affirmed with 10 per cent, damages and costs. '

 Ante, 96.'